Citation Nr: 0425670	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  99-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of a 20 percent for 
degenerative disc disease (previously rated as residuals of 
lower back injury), prior to October 29, 2003.

2.  Entitlement to a rating in excess of 40 percent on and 
after October 29, 2003.

3.  Entitlement to a rating in excess of 10 percent left L5-
S1 radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which increased the evaluation for 
residuals of a lower back injury to 10 percent, effective 
December 20, 1997.  

In a July 2000 rating decision, the RO re-characterized the 
service-connected back disability as degenerative disc 
disease and increased the evaluation to 20 percent, effective 
in December 1997.

In May 2003, the Board remanded this issue for further 
development.

In a March 2004 rating decision, the RO evaluating 
intervertebral disc disease under new rating criteria 
established a separate rating for radiculopathy at L5-S1, 
associated with the service-connected low back disability, 
and assigned an evaluation of 10 percent, effective July 9, 
2003.  In the same decision, the RO increased the evaluation 
for degenerative disc disease to 40 percent, apparently on 
the basis of limitation of motion effective October 29, 2003.  
Because the increase in the degenerative disc disease 
evaluation does not represent the maximum rating available 
for the disability, the veteran's claim for an increased 
evaluation for this condition remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Prior to October 29, 2003, the veteran's low back 
disability was manifested primarily by pain, muscle spasm, 
and no more than moderate limitation of motion; no 
radiculopathy was found prior to July 9, 2003.

3.  For the period beginning October 29, 2003, the veteran's 
low back disability is characterized by pain and limitation 
of forward flexion to 30 degrees without ankylosis or periods 
of doctor prescribed bed rest.

4.  Radiculopathy at L5-S1 is manifested by moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent, 
for residuals of a lower back injury were not met prior to 
October 29, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 (2003); 68 Fed. Reg. 
51,456 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
General Formula for Rating Back Disability, Diagnostic Code 
5243).

2.  The criteria for an evaluation greater than 40 percent 
for degenerative disc disease on the basis of its orthopedic 
manifestations or need for bed rest, have not been met on or 
after October 29, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 (2003); 38 C.F.R. § 
4.71a, 68 Fed. Reg. 51,456 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, General Formula for Rating Back 
Disability, Diagnostic Code 5243).

3.  The criteria for a 40 percent rating for left L5-S1 
radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5102, 
5103(b) (West Supp. 2004)), redefined VA's duty to assist a 
veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In December 2001 and October 2003 letters, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Some of the notice in 
this case was provided after the initial decision.  However, 
the Pelegrini remedy for delayed notice was a remand for the 
RO to provide the necessary notice.  This remedy was 
essentially provided by the RO when it ultimately provided 
the required notice.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide  any evidence in the claimant's possession that 
pertains to the claim.

In the letters and SSOC, the RO informed the veteran of the 
evidence he needed to submit.  The RO requested the he 
provide them with enough evidence about his medical records 
so that they could request them from the person or agency who 
had them.  In a November 2001 statement, the veteran informed 
the RO that he had no further evidence or information to 
submit in regards to his appeal.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records and service personnel records are associated 
with the claims folder.  The RO also specifically requested 
that the veteran provide it with the name and location of any 
person, agency or company with records that would assist in 
deciding the claim.  The RO also requested that the veteran 
tell it about any additional information or evidence that he 
wants them t obtain.  VA has obtained all known treatment 
records, and there are no outstanding records that could be 
relevant to his appeal for service connection.  The veteran 
was afforded VA examinations in February 2004, October 2003, 
July 2003, January 2002, March 2000, October 1999, and 
February 1996.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Pertinent Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2003).

The RO has rated the veteran's low back disability under the 
diagnostic codes for lumbosacral strain and intervertebral 
disc syndrome, providing a separate evaluation for 
radiculopathy to evaluate the neurologic manifestations of 
the low back disability.  The criteria for rating lumbosacral 
strain and intervertebral disc syndrome has changed during 
the course of this appeal.  38 C.F.R. § 4.71, Diagnostic 
Codes 5293, 5295 (2003); 68 Fed. Reg. 51,457 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 
5237).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., at 272 (quoting Bowen v. Georgetown Univ. Hosp. , 488 
U.S. 204, 208 (1988); Dyment v. Principi, 287 F.3d 1377, 1385 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 
(Fed. Cir. 2002).  Karnas has been overruled to the extent it 
is inconsistent with the Supreme Court's holdings.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In determining whether a particular statute or regulation may 
be applied to a pending case, VA must first determine whether 
the statute or regulation itself addresses that issue.  If it 
does not, VA must determine whether applying the statute or 
regulation to the pending case would have a genuinely 
retroactive effect, taking into account such factors as 
whether the provision is substantive or procedural, whether 
it would impose new duties with respect to transactions 
already completed or would only affect prospective relief, 
whether it would attach new legal consequences to events 
completed before its enactment or extinguish rights that 
previously accrued, and whether application of the new 
provision would be consistent with notions of fair notice and 
reasonable reliance.  In making this determination, VA should 
consider the potential effects on the Government as well as 
on claimants and should consider the procedural posture of 
the pending claim to the extent it bears upon the factors 
discussed above.  VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 
25179 (2004).

A liberalizing law or regulation generally has no prohibited 
retroactive effect, while a law or regulation that places new 
restrictions on eligibility for a benefit has a prohibited 
retroactive effect.  Id. 

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

Under the old rating criteria for lumbosacral strain, a 20 
percent evaluation was provided with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  The next higher evaluation, 40 percent, 
was also the highest available evaluation under the criteria 
for rating lumbosacral strain.  A 40 percent evaluation 
required listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space or some of these symptoms with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The old rating criteria provided a 20 percent evaluation for 
intervertebral disc syndrome which was moderate with 
recurring attacks.  A 40 percent evaluation was provided for 
severe intervertebral disc disease with recurring attacks and 
intermittent relief.  A 60 percent evaluation was provided 
for pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurologic findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The new criteria for rating back disabilities are intended to 
take into account functional limitation due to pain and other 
factors.  68 Fed. Reg. 51,455.

The criteria for evaluating intervertebral disc disease were 
amended effective September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).

Under Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past twelve months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under Diagnostic Code 5293 (now 
Diagnostic Code 5243), an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and Note (1) (2003)).  

Although the amendment purported to make only editorial, not 
substantive, changes to the criteria for evaluating 
intervertebral disc syndrome that became effective in 2002, 
the notes defining incapacitating episode and chronic 
orthopedic and neurologic manifestations were deleted.  
However, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
were still separately rated under an appropriate diagnostic 
code.  Id. at 51,456, Note (1).  

In June 2004, however, VA acknowledged that the September 26, 
2003, amendments had inadvertently omitted text that 
previously appeared in the table of the proposed rule 
published in the Federal Register on September 4, 2002, and 
retroactively corrected that omission by reinserting the two 
missing notes (pertaining to code 5243).  69 Fed Reg. 32,449 
(Jun. 10, 2004).

New rating criteria effective September 26, 2003, provide for 
rating lumbosacral strain under criteria contained in the 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).  The new rating criteria 
renumbered the diagnostic code for intervertebral disc 
disease from 5293 to 5243.

Under the new formula a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation may 
be assigned for unfavorable ankylosis of the entire spine.  

Analysis

I.  The propriety of a 20 percent rating assigned for the 
veteran's service-connected back disability  prior to October 
29, 2003

Service connection for a low back disability was granted in 
August 1987.

Since this appeal involves claims for increased ratings, the 
most recent, or "current", medical findings are to be given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Cf. Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the RO has considered on appeal, entitlement to an 
evaluation in excess of 20 percent prior to October 29, 2003; 
and entitlement to an evaluation in excess of 40 percent 
thereafter.  The Board will also consider the proper 
evaluation prior to October 29, 2003.

The veteran was afforded a VA lumbar spine examination in 
February 1998.  The examiner observed a normal gait and good 
muscular development of the back.  There was no specific 
tenderness to palpation.  Range of motion was excellent at 40 
degrees of extension, 40 degrees of side bending, and 75 
degrees of flexion.  There was a 5/5 muscle strength, intact 
sensation to light touch, and negative straight leg raising 
bilaterally.  Flexibility was good.  In the diagnosis, the 
examiner stated that there was no evidence of pathology of 
the lumbar spine.  The examiner opined that the pain 
experienced by the veteran was more related to his work as a 
truck driver and that it was mechanical in nature.

The veteran received VA outpatient treatment for lower back 
pain and intermittent tingling along the lateral aspect of 
the right leg in September 1999.  An MRI from September 1999 
revealed L5-S1 degenerative disc disease with diffuse annular 
bulging and a small central herniation.  There was no 
stenosis.  At L4-5 there was degenerative disc disease with 
asymmetric small left lateral bulge.  There was narrowing of 
the left lateral recess.  The neural foramina were normal.  
The assessment was chronic low back pain related to 
degenerative disc disease with no clear radiculopathy 
evident.  

The veteran was afforded a VA orthopedic examination in March 
2000.  He reported chronic intermittent low back pain with 
radiation to his bilateral lower extremities.  

On physical examination, the examiner found no swelling, 
increased heat, or erythema about the joints of the spine.  A 
full painless range of motion was noted in the lumbosacral 
spine.  No atrophy, asymmetry, or fasciculation was noted in 
the paraspinal muscles.  No tenderness to palpation was noted 
over the spinous processes and sacroiliac joints.  Straight 
leg raising was negative bilaterally.  No fracture was seen 
in the X-ray of the lumbosacral spine and no significant 
pathology was noted on clinical exam or radiographically.

The veteran was afforded another VA orthopedic examination in 
January 2002.  He complained of parestesias in the right leg 
and foot and numbness of the entire left upper extremity and 
stated that could not hold anything.  On examination, the 
veteran was in no acute distress.  He walked without a limp 
and there was good tiptoe and heel walking.  The 
Trendelenburg's signs were negative.  There was no spasm or 
tenderness of the lumbar spine.  There was flexion limited to 
40 degrees of the lumbar spine.  The diagnosis was chronic 
low back strain.

In an addendum to the January 2002 examination, the examiner 
stated that the lumbar spine condition was manifested by 
limitation of voluntary flexion.  There was no list.  Forward 
bending in the upright position was 40 degrees.  The examiner 
stated that this was moderate loss of flexion.  The examiner 
did not see the claims file before the January 2002 
examination, but reviewed it for the addendum.  

On VA neurologic examination in July 2003, the veteran 
complained of pain.  There was muscle spasm in the 
lumbosacral area.  The veteran could bend forward to 45 
degrees before complaining of pain.  Left lateral flexion was 
to 20 degrees, right lateral flexion was to 25 degrees, and 
extension was to 30 degrees.  The diagnoses were chronic low 
back strain, and lumbosacral radiculopathy on the left.  The 
examiner opined that these disabilities were moderately 
severe.

If evaluated under former Diagnostic Code 5295 prior to 
October 29, 2003, an evaluation in excess of 20 percent would 
require severe symptoms with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.  

The examination findings for this period show that the 
veteran did not have listing, and had only moderate 
limitation of forward bending.  No abnormal mobility was 
found, as shown by the January 2002, examiners report that 
the back disability was manifested only by moderate 
limitation of forward bending.  Therefore, the veteran does 
not meet the criteria for an evaluation in excess of 20 
percent under the old criteria contained in Diagnostic Code 
5295.

If evaluated under the old version of Diagnostic Code 5293, 
the pre-October 29, 2003 examinations show that while the 
veteran reported many symptoms, few, if any, radicular 
symptoms were found on physical examinations.  There were no 
radicular findings on the January 2002 examination, and that 
examiner characterized the veteran's symptoms as moderate.  
The July 2003 examination did reveal evidence of 
radiculopathy, but these symptoms have been evaluated 
separately under Diagnostic Code 8520.  There is no basis for 
finding that the veteran had severe intervertebral disc 
disease under the old rating criteria.

The Board notes that under old Diagnostic Code 5292, a 40 
percent evaluation was available for severe limitation of 
motion of the lumbar spine.  However the veteran was found to 
have only moderate limitation of motion on the January 2002 
examination, and this finding was confirmed by the ranges of 
motion measured on the July 2003 examination.

The January 2002 examiner found no pain, weakness, 
incoordination or excess fatigability on examination, and the 
ranges of motion reported on the July 2003 examination were 
achieved prior to experiencing pain.  Therefore, there is no 
basis for finding additional limitation of motion on the 
basis of functional factors.  38 C.F.R. §§ 4.40, 4.45.

The veteran's back disability also did not meet the criteria 
for a higher evaluation under the new criteria effective in 
September 2002, in the case of intervertebral disc disease, 
and September 2003, in the case of the General Rating 
Formula.

The veteran had forward flexion in excess of 30 degrees, as 
shown on the January 2002 and July 2003 examinations.  Under 
the General Rating Formula, the veteran's limitation of 
motion would warrant a 20 percent evaluation.  The examiner 
found no radicular symptoms.  Therefore, additional 
evaluation on the basis of neurologic impairment was not 
warranted, prior.  There were no reports of doctor prescribed 
bed rest prior to October 29, 2003.  Indeed the October 2003 
examiner reviewed the record and found that there were no 
periods of doctor prescribed bed rest.  The VA outpatient 
treatment records do not show a higher level of disability.

Ultimately, the Board must conclude that the evidence is 
against the provision of an evaluation in excess of 20 
percent for the veteran's low back disability prior to 
October 29, 2003.


II.  The propriety of the 40 percent rating assigned for the 
veteran's low back disability on and after October 29, 2003

In the March 2004 SSOC, the RO considered both the former and 
the revised criteria.  

At the October 2003 examination, the veteran had forward 
flexion of the thoracolumbar spine of 30 degrees, with pain 
beginning at 30 degrees.  Under the General Rating Formula 
such limitation of motion warrants a 40 percent rating.  A 
higher rating would require ankylosis.  Since the veteran 
retained significant motion, it cannot be said that he had 
ankylosis.

The VA outpatient treatment records for this period do not 
show a higher level of disability.

A higher rating is not available under the old versions of 
Diagnostic Code 5292, or 5295, since 40 percent is the 
maximum under those codes.

The October 2003 examination showed that while the veteran 
was found to have intervertebral disc disease, the veteran 
did not have absent ankle reflexes.  He did have hypesthesia, 
but only mild weakness in the extensors of the left toe.  At 
his job he was able to sit for an hour, stand for four hours 
and lift 30 pounds.  

The July 2003 neurologic examiner concluded that the 
veteran's intervertebral disc disease was not more than 
moderately severe.  Thus it is not possible to conclude that 
the disability is more than severe, such as would be 
necessary for an evaluation in excess of 40 percent under the 
old provisions of Diagnostic Code 5293.  

As just discussed the Board finds that the evidence is 
against a finding that a higher evaluation is warranted for 
the period beginning October 29, 2003 on the basis of the old 
criteria for rating back disabilities, or on the basis of 
incapacitating episodes or the General Rating Formula under 
the new rating criteria.


III.  The propriety of the 10 percent rating assigned for the 
veteran's service-connected left L5-S1 radiculopathy

The neurologic component of the veteran's intervertebral disc 
disease was assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 8520.  That diagnostic code 
provides a 10 percent evaluation for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
provided for moderate incomplete paralysis.  A 40 percent 
evaluation is provided for moderately severe incomplete 
paralysis, and a 60 percent evaluation is provided for severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent evaluation is provided for complete paralysis in 
which the foot dangles and drops, no active movement possible 
of muscle below the knee, flexion of the knee weakened or 
(very rarely) lost.

The veteran was afforded a VA neurological examination in 
July 2003.  The examiner noted motor strength of 5/5 
throughout.  Knee and ankle jerks were 2 plus and 1 plus 
respectively.  Sensation was mildly decreased in the legs in 
the L4 and L5 distribution.  There was no muscular atrophy.  

The examiner diagnosed chronic lower back strain and 
lumbosacral radiculopathy, left.  The examiner commented that 
the veteran's current back problems and back pain were 
moderately severe.

The veteran had another VA examination in October 2003.  
Neurological examination of his spine showed that he had 
hypoesthesia.  Motor examination showed that he had mild 
weakness of left toe extensor or foot extensor.  Reflexes 
showed knee jerk 2+.  Ankle jerk was diminished on the left 
side.  The examiner diagnosed residual chronic low back pain 
syndrome with left-sided L5-S1 radiculopathy.

The individual neurologic symptoms, when characterized, have 
been described as mild or moderate.  However, the July 2003 
examiner reported the overall disability was moderately 
severe.  The October 2003 examiner did not express an opinion 
as to the severity of the veteran's neurologic disability.  

The only medical opinion as to the severity of the neurologic 
disability is that it is moderately severe.  The examiner's 
conclusion is supported by the large number of symptoms.  
Under Diagnostic Code 8520, moderately severe partial 
paralysis warrants a 40 percent evaluation.

An evaluation in excess of 40 percent requires muscle 
atrophy.  The veteran has been found to have no muscle 
atrophy.  Therefore an evaluation in excess of 40 percent is 
not warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 
(2003). Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease prior to October 29, 2003, is denied.

A disability rating in excess of 40 percent for degenerative 
disc disease since October 29, 2003, is denied.

A 40 percent rating for left L5-S1 radiculopathy is granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



